Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 26-28 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claimed limitation “The grain drying system for a grain bin of claim 20” in claim 26, “The grain drying system for a grain bin of claim 18” in claims 27-28 failed to further limit the subject matter of method of drying grain in a grain bin as claimed in claims 18 and 20.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 18-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 18, it is unclear the claimed “a flexible elongated ducting” in line 2 and “a ducting” in line 4 are same ducting or different ducting. 
 	Claim 21 recites the limitations "the second end of the adapter" in line 6 and "the first end of the adapter" in lines 7-8.  There is insufficient antecedent basis for these limitations in the claim.
 	For claim 21, it unclear the claimed limitation of “a substantially tubular shaped wall” in line 3 of claim 21 and “a wall portion” in line 10 of claim 18 are for same wall or different walls. If these are for different walls, then it is unclear the claimed “the wall” in claim 21, line 4 from bottom is for the substantially tubular shaped wall in claim 21 or for the wall portion in claim 18.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 18, 22, 24 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Pietraschke (US 4,391,046) in view of Potter (US 2010/0024244) and Lytton (US 2,551,215).
 	Pietraschke discloses a method of drying grain in a grain bin 11, comprising: attaching a first end portion (see reproduced Fig. 1 below) of a ducting 40 directly to an outlet 24 of a heating unit 13 arranged in a proximity of said grain bin 11 (Fig. 1); attaching a second end portion of a ducting 40 (see reproduced Fig. 1 below) to a first end portion (see reproduced Fig. 1 .

    PNG
    media_image1.png
    914
    1072
    media_image1.png
    Greyscale

	 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Pietraschke (US 4,391,046) in view of Potter (US 2010/0024244) and Lytton (US 2,551,215) as applied to claim 18 as above, and further in view of Moore (US 2018/0010850).
 The drying method of Pietraschke as modified by Potter and Lytton as above includes all that is recited in claim 19 except for the blend of air introduced into the aeration system is 85-95 degrees Fahrenheit. Moore teaches a concept of drying grain using heated air at a temperature at about 96-120 degrees Fahrenheit which is suitable for drying but not cooking the grain .
Claims 20 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Pietraschke (US 4,391,046) in view of Potter (US 2010/0024244) and Lytton (US 2,551,215) as applied to claim 18 as above, and further in view of Bourgault (US 5,960,558) or Smith et al. (US 2,714,258).
 	For claim 20, the drying method of Pietraschke as modified by Potter and Lytton as above includes all that is recited in claim 20 except for grain in a plurality of grain bins is heated with the single heating unit. Bourgault teaches a concept of heating grain in a plurality of grain bins I, II, III and IV with a single heating unit 15 (Fig. 2, col. 6, lines 36-44 and col. 7, lines 60-67). Smith et al. teach a concept of heating grain in a plurality of grain bins 15 with a single heating unit 11 (Fig. 1). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to further modify the drying method of Pietraschke to heat grain in a plurality of grain bins with the single heating unit as taught by Bourgault or Smith et al. in order to save cost. 
.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Pietraschke (US 4,391,046) in view of Potter (US 2010/0024244) and Lytton (US 2,551,215) as applied to claim 18 as above, and further in view of Tucker (US 6,471,582).
	For claim 21,  Pietraschke further discloses the grain drying adaptor comprises: a substantially tubular shaped wall (Fig. 1). However, Pietraschke as modified by Potter and Lytton does not disclose the plurality of spaced apart through-holes formed in an air introduction portion positioned near the second end of the adaptor; a lip portion formed around a . 
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Pietraschke (US 4,391,046) in view of Potter (US 2010/0024244) and Lytton (US 2,551,215) as applied to claim 22 as above, and further in view Brewer et al. (US 7,814,677).
The grain drying method of Pietraschke as modified by Potter and Lytton as above includes all that is recited in claim 23 except for each of the through-holes of the plurality of through-holes is alternatively staggered in two rows around the circumference of the grain drying adaptor. Brewer et al. teach a concept of arranging air through-holes 40 in a uniform pattern of alternatively staggered in two rows around the circumference of the tube wall 36 (Figs. 1, 2, 4, 5, 8, Col. 3, lines 10-13). Therefore, it would have been obvious to one having ordinary skill in the . 
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Pietraschke (US 4,391,046) in view of Potter (US 2010/0024244) and Lytton (US 2,551,215) as applied to claim 18 as above, and further in view of Balon et al. (US 4,307,701).
The grain drying method of Pietraschke as modified by Potter and Lytton as above includes all that is recited in claim 25 except for the grain drying adaptor comprises a screen portion designed to introduce the ambient air to the fan. Balon et al. teach a portable heat distribution system comprising a heating unit 20 and an adaptor comprises a screen 43 designed to introduce the ambient air to the fan 47 (Fig. 3, col. 5, lines 4-7, 23-25). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the grain drying method of Pietraschke to provide the drying adaptor with a screen portion designed to introduce the ambient air to the fan as taught by Balon et al. in order to prevent solid foreign matter from being drawn into the fan. 
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Pietraschke (US 4,391,046) in view of Potter (US 2010/0024244) and Lytton (US 2,551,215) as applied to claim 18 as above, and further in view of Hanchett (US 2004/0022627).
 	The grain drying method of Pietraschke as modified by Potter and Lytton as above includes all that is recited in claim 27 except for the grain drying adaptor is connected to the first end portion of the fan by a hook component. Hanchett teaches a concept of connecting an adaptor 100 to the end portion of the fan 20 by hook component 200 (Figs. 2, 5, paragraph .

Response to Arguments
Applicant’s arguments, see pages 5-6 of Remarks, filed 2/16/2021, with respect to the rejection(s) of claim(s) 18 and 14 under 35 USC 102(a)(1) as anticipated by Pietraschke (US 4,391,046) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Potter (US 2010/0024244) and Lytton (US 2,551,215), see rejections above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA J YUEN whose telephone number is (571)272-4878.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDELMIRA BOSQUES can be reached on (571) 270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jessica Yuen/
Primary Examiner
Art Unit 3762